Exhibit 10.39
 
 
ADVANCE AUTO PARTS, INC.
2007 RESTRICTED STOCK AWARD


 
 
Award Date
Number of Shares
Vesting Date
     

 
THIS CERTIFIES THAT Advance Auto Parts, Inc. (the “Company”) has on the Award
Date specified above granted to
«Name»
(“Participant”) an award (the “Award”) of that number of shares (the “Shares”)
of Advance Auto Parts, Inc. Common Stock, $.0001 par value per share (the
“Common Stock”), indicated above in the box labeled “Number of Shares,” subject
to certain restrictions and on the terms and conditions contained in this Award
Statement and the Advance Auto Parts, Inc. 2004 Long-Term Incentive Plan (the
“Plan”). A copy of the Plan is available upon request. In the event of any
conflict between the terms of the Plan and this Award, the terms of the Plan
shall govern. Any terms not defined herein shall have the meaning set forth in
the Plan.


* * * * *


1. Your Rights with Respect to the Shares. You shall have all of the rights of a
shareholder of the Common Stock on and after the Award Date and until the date
on which the Shares vest and the restrictions with respect to the Shares lapse
in accordance with Section 2 or 3 of this Award Statement, including the right
to vote the Shares and the right to receive dividends thereon, unless and until
the Shares are forfeited pursuant to Section 3 or 6 of this Award Statement.
Your rights with respect to the Shares shall remain forfeitable at all times
prior to the date or dates on which such rights become vested, and the
restrictions with respect to the Shares lapse, in accordance with Section 2 or 3
of this Award Statement.


2. Vesting. Subject to the terms and conditions of this Award, 100% of the
Shares shall vest, and the restrictions with respect to the Shares shall lapse,
three years from the Award Date if you remain continuously employed by the
Company or you serve on the Board of Directors of the Company until the
respective vesting date.


3. Stock Award Duration. If, prior to vesting of the Shares pursuant to
Section 2 or 3 of this Award Statement, your employment or other association
with the Company and its Affiliates ends for any reason (voluntary or
involuntary), then your rights to unvested Shares shall be immediately and
irrevocably forfeited, except in the case of retirement, disability or death as
follows:


(a) If the termination of your employment or other association is on account of
retirement, defined as termination of employment or other association upon the
attainment of at least age 55 and at least 10 years of service, of which the
last three must be consecutive years with the Company, then your rights will
continue under this Award;
 
(b) If the termination of your employment or other association is on account of
disability, defined as having become disabled within the meaning of Section
22(e)(3) of the Internal Revenue Code, then your rights will continue under this
Award;
 
(c) If the termination of your employment is on account of death, then your
Shares will vest immediately.
 
Notwithstanding any contrary provision of this Award, the Company may cancel
this Award at any time on ninety (90) days prior notice to you in response to
actions taken by you that could be considered detrimental to the Company or any
of its Affiliates. Whether any of your actions could be considered detrimental
will be determined by the Compensation Committee of the Board of Directors (the
“Committee”) in its sole discretion and may include, but will not be limited to
the following: your employment by or other association with a direct competitor
of the Company or an Affiliate; your establishment of a business which competes
with the Company or an Affiliate; or your unauthorized release of confidential
information of the Company or an Affiliate.
 
4. Transfer of Award. Until the Shares vest pursuant to Section 2 or 3 of this
Award Statement, the Shares may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered, and no attempt to transfer
unvested Shares, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the transferee with any interest or right in or with
respect to the Shares. Notwithstanding the foregoing, you may, in the manner
established by the Committee, designate a beneficiary or beneficiaries to
exercise your rights to receive any property distributable with respect to the
Shares upon your death.


5. Issuing Shares. Effective as of the Award Date, the Company shall cause the
Shares to be issued in book-entry form, registered in the Participant’s name.
The Shares shall be subject to an appropriate stop-transfer order. After any of
the Shares vest pursuant to Section 2 or 3 of this Award Statement and following
payment of the applicable withholding taxes pursuant to Section 7 below, the
Company promptly shall cause the stop-transfer order to be removed with respect
to such vested Shares.




--------------------------------------------------------------------------------



6. Share Adjustments.


(a) In the event that any dividend or other distribution (whether in the form of
cash,  shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company or other similar corporate transaction
or event affecting the Common Stocks would be reasonably likely to result in the
diminution or enlargement of any of the benefits or potential benefits intended
to be made available under the Award (including, without limitation, the
benefits or potential benefits of provisions relating to the vesting of the
Shares), the Committee shall, in such manner as it shall deem equitable or
appropriate in order to prevent such diminution or enlargement of any such
benefits or potential benefits, make adjustments to the Award, including
adjustments in the number and type of Shares you would have received; provided ,
however , that the number of shares covered by the Award shall always be a whole
number. The Company will not deliver any fractional Share but will pay, in lieu
thereof, the Fair Market Value of such fractional Share.


(b) Any additional shares of Stock, any other securities of the Company and any
other property (except for cash dividends or other cash distributions)
distributed with respect to the Shares prior to the date or dates the Shares
vest shall be subject to the same restrictions, terms and conditions as the
Shares and shall be promptly deposited with the Company or a custodian
designated by the Company.


(c) Any cash dividends or other cash distributions payable with respect to the
Shares shall be distributed at the time cash dividends or other cash
distributions are generally distributed to stockholders of the Company, net of
any applicable federal or state payroll, withholding, income or other taxes,
which are your sole and absolute responsibility.


7. Income Tax Matters.


(a) The Company makes no representation or warranty as to the tax treatment of
your receipt or vesting of the Shares or upon your sale or other disposition of
the Shares. You should rely on your own tax advisors for such advice. In order
to comply with all applicable federal or state income tax laws or regulations,
the Company may take such action as it deems appropriate to ensure that all
applicable federal or state payroll, withholding, income or other taxes, which
are your sole and absolute responsibility, are withheld or collected from you at
the time of vesting.


(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee under the Plan, you may elect to satisfy required federal and
state income tax withholding obligations arising from the receipt of, or the
lapse of restrictions relating to, the Shares, by (i) delivering cash or
equivalent payable to the Company, (ii) having the Company withhold a portion of
the Shares otherwise to be delivered having a Fair Market Value equal to the
amount of such taxes, or (iii) delivering to the Company shares of Common Stock
already owned by you having a Fair Market Value equal to the amount of such
taxes. Any  shares already owned by you referred to in the preceding sentence
must have been owned by you for no less than six months prior to the date
delivered to the Company if such shares were acquired upon the exercise of an
option, stock appreciation right, or upon the vesting of restricted stock. Your
tax payment election choice must be made on or before the date that the amount
of tax to be withheld is determined.


8. Miscellaneous.


(a) This Award does not confer on you any right with respect to the continuance
of any relationship with the Company or its subsidiaries, nor will it interfere
in any way with the right of the Company to terminate such relationship at any
time.


(b) Neither the Plan nor this Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and You or any other Person. To the extent that any
Person acquires a right to receive payments from the Company or any Affiliate
pursuant to an Award, such right shall be no greater than the right of any
unsecured creditor of the Company or any Affiliate.


(c) The Company shall not be required to deliver any Shares until the
requirements of any federal or state securities laws, rules or regulations or
other laws or rules (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.


(d) An original record of this Award and all the terms hereof, executed by the
Company, is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.


 
In Witness Whereof, this Award has been executed by the Company as of the date
first above written.
 
ADVANCE AUTO PARTS, INC.
 
 
 
By: ___________________________ 
 